18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 1 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 2 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 3 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 4 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 5 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 6 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 7 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 8 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 9 of 10
18-15976-jps   Doc 5   FILED 10/05/18   ENTERED 10/05/18 13:58:23   Page 10 of 10
